Case 5:18-CV-OO445-I\/|TT Document 1 Filed 12/04/18 Page 1 of 6

Pro Se 6 (Rev. 12/16) Complaim for a Civil Case Alleging that the Defendant Owes the Plaintiff a Sum of Money

UNITED STATES DISTRICT COURTZ

for the

/W (({_[_C/_/~C ~€/District of§ ;Q:Oi/ [O\

MC{ §§ O f § Division

6/ J/ 6/ CaseNo. \: //» W/ M
fl f`€/ f//V/ O f d /`1 (ro beplledin byzhe Clerk's omce)

Plaintiff(s)
(Write the fall name ofeach plainti]fwho is filing this complaint
lf the names of all the plaintij@ cannot fit in the space above,
please write "see attached " in the space and attach an additional
page with the fall list of names. )

_v-

C€WWJN :mLP///qz:/Ice %?e/zc}/
d

Defén'd/ ant(s)
(Write the jdl name of each defendant who is being sued. lfthe
names ofall the defendants cannot fit in the space above, please
write "see attached ” in the space and attach an additional page
with the full list of names. )

 

 

 

 

Jufy Trial! (check one) EYES ENO

VV\/\/VVVW\/VVVV\/V

COMPLAINT FOR A CIVIL CASE ALLEGING THAT THE

DEFENDANT OWES PLAINTIFF A SUM OF MONEY
(28 U.S.C. § 1332; Diversity of Citizenship)

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named 1n the complaint. Attach additional pages if

needed`Name /Q/)@{/€/ FQ(§, §§ f d 61 /L
StreetAddress 6 j// /V/[/K

CityandCounty /l/Z@Lf @/l "’ ,El§b\/d

StateandZipCode G/L/ ~@O/\rq>/CL 3 { 206
Telephone Number

E-mail Address %///H

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, Whether the defendant is an
individual, a government agency, an organization, or a corporation For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page l of 6

Case 5:18-CV-OO445-I\/|TT Document 1 Filed 12/04/18 Page 2 of 6

Pro Se 6 (Rev. 12/16) Complaint for a Civil Case Alleging that the Defendant Owes the Plaintiff a Sum of Money

Defendant No. l
Name
Job or Title (if/mown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (ifknown)

Defendant No. 2
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (ifknown)

Defendant No. 3
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (ifknown)

Defendant No. 4
Name
JOb 01` Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (z'fknown)

Z‘t ‘{6

Gz/La Ha$pe/C n

D/fec~(/of,l 015 Cl'/§,O

Wa§hma ~//0/1, DC 050
d /

 

 

 

 

l_eo//\ Vom€/++a ,
farmer D¢fcc~#o/ BAF`C C, :,/4,
WO Ca/vzfé{$ Ce/rl/://,B %ég
Q/H/é/vw 5645/`¢(€,
Ca// per/not q$q$/§/
/U/,W
///HL

l<mhhe/li/\f;A/Me/ [JMf/¢

/t/ew§ Al/)céaf/ /Jowf//za/l§~/'
lS“/ Ea;~l 75@ S+
/l/€M/ l/orl<
/l/€w )/<)VK

/l//%?

%//%

gard Cl/\ ©h)an/z 01%

mar U$ Pre$/de
per /L/'/)o/)~{' Kc(,

 

 

 

(A/a§ //la

/§wL/”/'c/¢h amc Co/amé/`O\
%//H
,%//,/'?

 

Page 2 of 6

Case 5:18-CV-OO445-I\/|TT Document 1 Filed 12/04/18 Page 3 of 6

Pro Se 6 (Rev. 12/16) Complaint for a Civil Case Alleging that the Defendant Owes the Plaintiff a Sum of Money

II.

Basis for Jurisdiction
Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is

more than $75,000. ln that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

A. The Plaintiff(s)

l. If the plaintiff is an indivi al
The plaintiff, (name) fpf?(/ go ( Q/ ( lo ffvi , is a citizen of the
State Of (name) (.‘7 6 0 fd /(6\ .

2. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiijP is named in the complaint attachan additional page providing the
same information for each additional plaintiff )

B. The Defendant(s)

 

l. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

2. lf the defendant is a corporation

 
 
  

The defendant, (name) 'I'A{s incorporated under

the laws of the State of (name) 1a / a 5 h (;/l q O/l `// {/`G /(//l ltd& , and has its
v l .( ( ‘ (
principal place of business in the State of (nah{) \/(/q 5},1 l //IG¢/\Ln/} /(/( fd (¢/1/@.
/ _/

Or is incorporated under the laws of (foreign nation) ~/ ,

 

and has its pn`ncipal place of business in (name)

 

(If more than one defendant is named in the complaint attach an additional page providing the
same information for each additional defendant.)

C. The Amount in Controversy
The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at

stake-is more than $75,000, not counting interest and costs of court, because (explain):

Page 3 of 6

Case 5:18-CV-OO445-I\/|TT Document 1 Filed 12/04/18 Page 4 of 6

Pro Se 6 (Rev. 12/16) Complaint for a Civil Case Allegi_ng that the Defendant 0wes the Plaintiff a Sum of Money

 

III. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph Attach additional pages if needed.

The defendant, (nameC€M # ( 61 ( _:L/M 1£ C/ //(Ci 9 n C<@ #?€(QISS/Xe plaintiff (specijj) the
amount) $// ddd, dod . § l 0 , becauSe (use one or more QLth{following, as ap opriate)f

A. On a Promissory Note
On (daze) / 0“5: 2 0 l g , the defendant signed and delivered a note promising to pay the plaintiff

on (daze) l ll ~;: Z O/X the sum of (specijj) the amoun¢) $ / d dd 560 , dd with interest at the rate
/___71_

of (speci]j/ the amoum) l , 0 L{ percent. The defendant has not paid the amount due and owes

 

(state the amount of unpaid principal and interest) $ / 600 d 0 . A COpy Of the note iS attached as an

exhibit 0!' iS Summal’ized belOW. (Attach the note or summarize what the document says.)

 

B. On an Account Between the Parties
The defendant owes the plaintiff (specijy the amount) $ / dd J/ . This debt arises from an

account between the partieS, based 0n (state the basis, such as an agreement between a credit-card company and a

credit-card holder)

 

The plaintiff sent the defendant a statement of the account listing the transactions over a certain period

and showing the bills sent, the payments received or credits approved, and the balance due. The

defendant owes (specify the amount) $// f ,;2£! @C/? ! 00 . Copies of the bills or account statements are
attached aS exhibits OI` Sul'!'nnal‘iZed bel W. (Attach the statements or summarize what they say.)

 

Page 4 of 6

Case 5:18-CV-OO445-I\/|TT Document 1 Filed 12/04/18 Page 5 of 6
Pro Se 6 (Rev. 12/16) Complaint for a Civil Case Alle@g that the Defendant Owes the Plaintiff a Sum of Money

C. For Goods Sold and Delivered

The defendant owes the plaintiff (speci/j) the amounz) $ fl / f H , for goods sold and delivered

by the plaintiff to the defendant from (date) to (date)

D. For Money Loaned

The defendant owes the plaintiff (speci)j) the amounz) $ /(/ // z , for money the plaintiff loaned
the defendant on (daze) .

E. For Money Paid by Mistake _
The defendant owes the plaintiff (specify the amounr) $ /V/% for money paid by mistake to
the defendant on (date) , when the defendant received the payment from (speci/j) who

paid and describe the circumstances of the payment)

 

F. For Money Had and Received

The defendant WaS paid money (specijy the amount) $ 0 l 0 6 On (date) t VF /g/ by

(identij§) who paid and describe the circumstances of the payment)

 

It is unjust for the defendant not to pay the plaintiff the money received because (explain the reason, such as

that the money was intended to be paid to the plaintij§ or was paid by coercion, duress, orfraud, or was an overpayment or a

deposit to be returned)

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages

MoCo/)+ejt jL/<C{j@//W€/l“t ,

Page 5 of 6

Case 5:18-CV-OO445-I\/|TT Document 1 Filed 12/04/18 Page 6 of 6

Pro Se 6 (Rev. 12/16) Complaint for a Civil Case Alleging that the Defendant Owes the Plaintiff a Sum of Money

 

V. Certification and Closing

Under F ederal Rule of Civil Procedure ll, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint (l) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule ll.

A. For I’arties Without an Attorney
l agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on flle with the Clerk’s Off1ce may result
in the dismissal of my case.

Dateofsigning: /Z' q v 20 /K

Signature of Plaintiff /M

Printed Name of Plaintiff nd ?"f/ p ( iQ; (/` é@ /\,

B. For Attorneys

 

 

 

 

 

 

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6

